Citation Nr: 1032464	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis and residuals of a fracture of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a July 2006 substantive appeal, the Veteran requested a 
hearing before the Board.  He withdrew the request in writing in 
September 2006.  38 C.F.R. § 20.702 (e) (2009). 


FINDINGS OF FACT

1.  The Veteran is right-handed.  

2.  The Veteran's left wrist disability is characterized by a 
range of motion greater than to 15 degrees on dorsiflexion and 
with plantar flexion greater than in line with the forearm.  The 
Veteran experiences constant pain with nightly flare-ups that 
interrupt sleep and has difficulty lifting or gripping objects 
with the left hand.  Clinical tests show grip strength only 
slightly less than normal.  X-rays show mild degenerative 
arthritis.  The Veteran also experiences left arm and hand 
symptoms related to non-service-connected cervical radiculopathy 
and fibromyalgia.     


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic 
arthritis and residuals of a fracture of the left wrist have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5215 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in June 2005, the RO provided a notice that did 
not satisfy the requirements outlined in Vazquez-Flores.  The RO 
informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his disability on 
his employment and did not provide him with general notice 
concerning the rating criteria.  In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant and affected the 
essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In written 
statements to the Social Security Administration in April 2000 
and to VA in July 2005, November 2005, and September 2006, the 
Veteran reported the symptoms that he experienced and the effect 
they have on him and his employment.  Moreover, based on the 
information that was provided to him in the statement of the 
case, the Veteran is reasonably expected to have actual knowledge 
of what is required to substantiate the claim.  The statement of 
the case informed him of the applicable diagnostic criteria and 
the reasons for denying the claim and the notice letter informed 
him of the various types of evidence that could be submitted in 
support of his claim.  Accordingly, the notice errors did not 
affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy seaman and contends that his 
left wrist disability is more severe than is contemplated by the 
current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the non-dominant wrist warrants a 10 
percent rating if dorsiflexion is less than 15 degrees, or if 
palmar flexion is limited to a position in-line with the forearm.  
No higher ratings are available under that code.  38 C.F.R. 
§ 4.71a, DC 5215.  Higher ratings are available under Diagnostic 
Code 5214; however, as ankylosis is not indicated in this case, 
the criteria of DC 5214 do not apply.  

Normal range of motion of the wrist is 70 degrees dorsiflexion, 
80 degrees palmar flexion, 45 degrees ulnar rotation, and 20 
degrees radial rotation.  38 C.F.R. § 4.71, Plate I (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  38 
C.F.R. § 4.71a, DC 5003, 5010.

Service treatment records showed that the Veteran is right 
handed.  He sustained a fracture of the navicular of the left 
wrist while playing softball in June 1969.  After four weeks of 
immobilization in a cast, an X-ray showed no evidence of bone 
union, and a cast was replaced for four additional weeks.  In 
September 2009, a military physician reviewed a new X-ray and 
noted that a consensus of examiners concluded that "he is on his 
way to healing and no longer needs the cast."   The Veteran 
received an honorable discharge with no medical disability.  

In March 1995, a VA physician noted the Veteran's report of 
chronic left wrist pain and difficulty gripping objects as a 
result of the pain.  On examination, ranges of motion and grip 
strength were slightly less than normal.  However, an X-ray was 
unremarkable showing no fractures or indications of degenerative 
changes.  In May 1995, the RO granted service connection and a 
noncompensable rating.  Examinations in October 1996 and January 
1997 with additional X-rays showed no significant changes or 
indications of arthritis. 

From 1997 to 2003, the Veteran underwent several disability 
evaluations by the Social Security Administration.  The Veteran 
reported that he sustained lumbar vertebra fractures, herniated 
discs, and cervical spine injuries in a motor vehicle accident in 
1989.   Treatment included the insertion of metallic spinal 
support devices.  The Veteran also reported that he was diagnosed 
with bilateral carpal tunnel syndrome.  However, there are no 
clinical records in the file to support the diagnosis.  In 
November 2004, the SSA granted disability benefits effective in 
June 2003 for failed lumbar fusion.  None of the SSA adjudicative 
or medical records referred to a left wrist disability as a 
factor in the award of benefits.  

In September 2003, the same VA physician noted the Veteran's 
reports of increased left wrist pain radiating to the upper arm 
and neck with numbness and tingling over the ulnar aspect of the 
arm and hand.  The Veteran also reported dropping objects 
unexpectedly from the left hand.  Range of motion of the left 
wrist was 55 degrees dorsiflexion and 50 degrees palmar flexion.  
The Veteran could make a satisfactory fist with grip strength of 
four on a scale of one to five.  These measurements were slightly 
degraded from those obtained in 1995.   X-rays in three views 
were normal showing no fractures, dislocations, or joint space 
narrowing,  The same month, the RO granted an increased rating of 
10 percent under Diagnostic Code 5215 for limitation of motion of 
the wrist even though the specific range criteria were not met.  
In a VA general medical examination the same month, a VA 
physician also diagnosed chronic arthralgia of multiple spinal 
joints with radiculopathy to the upper and lower extremities.  

Between August 2004 and March 2005, VA physicians in a 
neurosurgery clinic evaluated the Veteran's extremity symptoms.  
Magnetic resonance image and myelograph studies could not be 
performed because of the metallic devices in the spine.  However, 
a computed tomography scan showed severe cervical spondylosis and 
cervical radiculopathy that the clinicians concluded was the 
likely cause for the radiating pain on the left side.    

In January 2005, the VA physician noted a review of his 2003 
examination, the neurosurgery clinic records, and the Veteran's 
report of left wrist pain radiating up into the arm and neck with 
pain, numbness, and tingling over the ulnar aspect of the arm and 
hand with difficulty lifting, carrying, or working with his left 
hand.  The Veteran experienced nightly flare-up pain and last 
worked as a painter in June 2003. 
On examination, the physician noted no redness, heat, or 
swelling, but there was tenderness to palpation over the dorsum 
and volar surfaces of the left wrist.  Range of motion was 50 
degrees dorsiflexion and palmar flexion, 40 degrees ulnar 
deviation and 15 degrees radial deviation with increased pain on 
motion but no additional limitation of range of motion on 
repetition.  The Veteran could oppose the thumb with all 
fingertips.  Grip strength was four on a scale of one to five.  
Tinel's sign was negative and sensation was intact.  A concurrent 
X-ray showed very minimal narrowing of the joint spaces as a 
result of mild degenerative changes.  

In a November 2005 statement, the Veteran reported that he 
experienced psychiatric symptoms related to his left wrist 
disability.  Mental health examinations were performed by VA and 
private clinicians in April and May 2006.  In June 2006, the RO 
granted service connection and a 10 percent rating for a major 
depressive disorder, secondary to the left wrist disability.  

In March 2006, the Veteran was evaluated in a VA rheumatology 
clinic.  The examiner reviewed the report of the January 2005 X-
ray of the left wrist as well as numerous studies of the spine, 
hands, ankles, knees, hips, elbows, and shoulders.  The examiner 
diagnosed fibromyalgia and osteoarthritis but found no 
indications of rheumatoid arthritis. 

In April 2006, the same VA physician who performed wrist 
examinations in 1995, 2003, and 2005 noted a review of his 
previous records and the Veteran's reports of continued left 
wrist pain with nightly flare-ups and difficulty lifting, 
carrying, and gripping objects with the left hand.  On 
examination, the physician noted no redness, heat, or swelling 
but there was tenderness to palpation over the dorsum and volar 
surfaces of the left wrist.  Range of motion was 60 degrees 
dorsiflexion, 70 degrees palmar flexion, 40 degrees ulnar 
deviation, and 15 degrees radial deviation with increased pain on 
motion but no additional limitation of range of motion on 
repetition.  The Veteran could oppose the thumb with all 
fingertips.  Grip strength was four on a scale of one to five.  A 
concurrent X-ray was normal. 

Records of VA outpatient treatment in 2006 showed that the 
Veteran received treatment in a pain clinic for all 
musculoskeletal symptoms.  The Veteran reported being awakened at 
night with wrist pain.  Clinicians provided a splint for his left 
wrist.  

In a July 2006 substantive appeal, the Veteran reported that he 
experienced constant left wrist pain and repeatedly dropped 
objects held in his left hand.  As previous VA examinations were 
performed by the same physician, the Veteran requested an 
assessment by a different examiner.  In May 2007, a different VA 
examiner noted a review of the claims file and the electronic VA 
medical records and accurately summarized the history of left 
wrist injury, treatment, and previous examinations. 
The examiner noted the Veteran's report of worsening, sharp, 
throbbing left wrist pain that created the sensation of needles 
going in and out of his wrist. The Veteran wore a left wrist 
brace and reportedly used the maximum dosage of pain medication.  
The Veteran continued to be unemployed but could accomplish the 
activities of daily living with the exception of difficulty 
getting in and out of a bath.  
 On examination, there was no redness, heat, or swelling.  Range 
of motion was 50 degrees dorsiflexion, 60 degrees palmar flexion, 
30 degrees ulnar deviation, and 15 degrees radial deviation with 
pain on motion but no additional limitation of range of motion on 
repetition.  The Veteran could oppose the thumb with all 
fingertips.  Grip strength was decreased compared to that of the 
right hand. Tinel's sign was negative and sensation was intact.  
The examiner referred to the normal X-rays obtained in April 2006 
and diagnosed traumatic arthritis, status post fracture of the 
left wrist. 

The Board concludes that a rating in excess of 10 percent for 
traumatic arthritis and residuals of a fracture of the left wrist 
is not warranted at any time during the period covered by this 
appeal.  The Board acknowledges the Veteran's reports of constant 
left wrist pain with nightly flare-ups that interrupt sleep and 
his difficulty lifting or gripping objects in his left hand.  The 
Veteran is competent to report on his observed symptoms, and the 
Board concludes that his reports are generally credible as they 
are consistent and were not challenged by many examiners and 
clinicians.  However, the Board places less probative weight on 
the contention that his pain symptoms are entirely a product of 
the residuals of his left wrist fracture in service because it is 
inconsistent with clinical observations, imaging studies, and 
diagnoses of other non-service-connected disorders.  

The weight of credible medical evidence shows that with the 
exception of the Veteran's assessment of pain, his symptoms have 
not increased in severity since 1995.  The Veteran has some 
reduction in range of motion less than normal but substantially 
greater than 15 degrees dorsiflexion and palmar flexion in line 
with the forearm.  Some X-rays show mild degenerative changes 
while other images are normal.  Therefore, resolving all doubt in 
favor of the Veteran, a 10 percent rating, and no higher, is 
warranted for the service-connected wrist disability which is 
essentially traumatic arthritis of one joint with noncompensable 
limitation of motion.   

A higher rating is not available for limitation of motion or 
arthritis.  The Board considered whether a higher rating is 
warranted for additional loss of function due to pain.  However, 
examiners noted no additional limitation of motion on repetition.  
Even if some additional loss of function due to pain were 
experienced with more extensive testing and observation, the 
Veteran's wrist mobility is substantially greater that that 
required for even a 10 percent rating.  The X-ray pathology of 
mild arthritis does not support an additional rating due to pain, 
and the Veteran's grip strength has been consistently 
demonstrated as only slightly less than normal compared to the 
right side. 

Moreover, the weight of credible medical evidence is that the 
Veteran does experience cervical radiculopathy to the left upper 
extremity and fibromyalgia that have been attributed to the 
residuals of non-service-connected spinal injury or an overall 
musculoskeletal disease and not to residuals of the wrist 
fracture in service.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected left wrist disability 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  The Veteran reported that he was 
unable to work as a painter because he could not lift cans of 
paint or use a brush with his non-dominant hand.  Although there 
is evidence of significant spinal disabilities, the weight of 
evidence does not show that slight limitation of motion, slight 
loss of grip strength, and pain in the non-dominant had is so 
severe as to present a marked interference with employment.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for traumatic arthritis and 
residuals of a fracture of the left wrist is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


